 



EXECUTED

     

PURCHASE AGREEMENT

 

This Purchase Agreement (“Agreement”) is made effective as of the 6th day of
June, 2017 (the “Execution Date”), by and among (i) Biotest Pharmaceuticals
Corporation, a Delaware corporation (“Buyer”), (ii) ADMA Bio Centers Georgia,
Inc., a Delaware corporation (“ADMA BioCenters”) and (iii) ADMA Biologics, Inc.,
a Delaware corporation (“ADMA Biologics”, and together with ADMA BioCenters, the
“Seller”). The Buyer and the Seller sometimes are referred to collectively
herein as the “Parties” and individually as a “Party.” Except as otherwise
expressly provided herein, capitalized terms used in this Agreement shall have
the meanings set forth in Annex A.

 

WHEREAS, Buyer, Biotest AG, Biotest US Corporation, ADMA BioManufacturing, LLC
(“ADMA BioManufacturing”) and ADMA Biologics have entered into that certain
Master Purchase and Sale Agreement dated as of January 21, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Master
Purchase Agreement”), pursuant to which ADMA BioManufacturing will acquire the
Purchased Assets (as defined therein) from Buyer and the parties thereto will
also consummate the other transactions contemplated thereby (collectively, the
“Transaction”);

 

WHEREAS, Seller currently owns or holds a leasehold interest in the Acquired
Assets (as defined below); and

 

WHEREAS, Seller desires to sell, convey, transfer, assign and deliver to Buyer
and Buyer desires to purchase, receive and assume from Seller, all of Seller’s
right, title and interest in and to the Acquired Assets (as defined below)
pursuant to the terms and conditions contained herein.

 

NOW THEREFORE, in consideration of the representations, warranties, and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties,
intending to be legally bound, hereby agree as follows:

         

1.         Purchase and Sale of Assets.

 

a.       Purchase and Sale. For and in consideration of the Purchase Price and
the mutual agreements and covenants set forth herein and in the Master Purchase
Agreement, Buyer hereby agrees to purchase, receive and assume from Seller at
the Closing, and Seller hereby agrees to sell, convey, transfer, assign and
deliver to Buyer at the Closing, all of its right, title and interest in and to,
the following (the “Acquired Assets”):

 

(i)         all assignable right, title and interest of Seller in the leases set
forth on Schedule 1(a)(i) hereto (each lease, as amended, an “Acquired Center
Lease”, and collectively, the “Acquired Center Leases”) pertaining to the
building and improvements located at (i) 6290 Jimmy Carter Boulevard, Suites
206-208 and 210, Norcross, Georgia 30071 (the “Norcross Center”) and (ii) 3000
Windy Hill Road SE, Suites 212 and 220, Marietta, Georgia 30067 (the “Marietta
Center”, and together with the Norcross Center, collectively, the “Acquired
Centers”). With respect to all cash security deposits and other amounts and
instruments deposited by or on behalf of Seller under the Acquired Center
Leases, Buyer shall reimburse Seller in the amount of $27,163.04 on the Closing
Date, as full settlement for all such cash security deposits and other amounts
and instruments;

 

(ii)         the assets and other tangible personal property (including
machinery, equipment, information technology hardware and furniture) of Seller
located at and exclusively used or held for exclusive use in the operation of
the Acquired Centers as of the Closing (the “Assets”), including, as of the date
hereof, those Assets set forth on Schedule 1(a)(ii) hereto, and all
manufacturers’ or similar warranties relating to the Assets;

 







 

(iii)         all unresolved claims Seller has as of the Closing against any
Person who has supplied or is supplying goods or services with respect to the
Acquired Centers, the Acquired Center Leases, and the Acquired Assets, in each
case to the extent such unresolved claims relate to the Acquired Centers, the
Acquired Center Leases, or the Acquired Assets;

 

(iv)         all plasma inventories (including unreleased plasma in stock) and
related supplies of Seller located at the Acquired Centers and used exclusively
or held for exclusive use in the operation of the Acquired Centers, in each case
as of the Closing;

 

(v)         all contracts to which Seller is a party exclusively related to the
Acquired Centers or the Acquired Assets, including those identified as of the
date hereof on Schedule 1(a)(v) hereto and any entered into between the
Execution Date and Closing in accordance with Sections 8.a(ii)(6) or (7) (the
“Assigned Contracts”); provided that the Parties shall reasonably cooperate with
each other with respect to the assignment or retention of any contract that is
used by both the Acquired Centers and any other biocenters of Seller to take
into account whether Buyer has a contract with the third party to such contract,
whether the contract can be separated between Buyer and Seller and similar
considerations;

 

(vi)         all licenses and permits held by Seller exclusively related to the
Acquired Centers or the Acquired Assets (the “Permits”), including those
identified as of the date hereof on Schedule 1(a)(vi) hereto, in each case
solely to the extent transferable;

 

(vii)         all business and financial records held by Seller and relating
exclusively to the Acquired Centers as of the Closing;

 

(viii)         all of Seller’s data bases, donor lists and records, in each case
to the extent used exclusively with respect to the operations of the Acquired
Centers as of the Closing and to the extent transferable under applicable Law;

 

(ix)         any refund or credit of Taxes attributable to any Liability for
Taxes allocated to Buyer pursuant to the provisions of Section 8.f;

 

(x)         all goodwill of Seller exclusively related to the Acquired Centers
as of the Closing to the extent not associated with the Excluded Assets; and

 

(xi)         all other tangible assets owned or leased by Seller and used
exclusively or held for exclusive use in connection with the operation of the
Acquired Centers as of the Closing.

 

b.       Excluded Assets. Notwithstanding Section 1.a, the Parties acknowledge
and agree that Seller is not selling conveying, transferring, delivering or
assigning to Buyer any rights whatsoever to those assets described below or
specifically listed on Schedule 1(b) (collectively, the “Excluded Assets”), in
each case, wherever located or by whomever possessed, and Buyer is not
purchasing, taking delivery of or acquiring from or through Seller any rights
whatsoever in or to the following Excluded Assets from Seller:

 

(i)             all assets of Seller and its Affiliates not used exclusively in
the operation of the Acquired Centers;

 

(ii)             all cash, cash equivalents, accounts, securities, notes
receivable and chattel paper of Seller or any of its Affiliates;

 



2



 

(iii)         all accounts and Accounts Receivable of Seller with respect to the
Acquired Centers or otherwise, or any of its Affiliates, including any payments
received with respect thereto after the Closing Date, arising prior to the
Closing Date;

 

(iv)         all Seller Plans;

 

(v)         any refund or credit of Taxes attributable to any (x) Liability for
Taxes allocated to Seller pursuant to the provisions of Section 8.f or (y)
Excluded Asset;

 

(vi)         all donor center technical guides, quality control and training
manuals of the Acquired Centers, Business Intellectual Property and goodwill and
other intangible assets associated with the operation of the Acquired Centers,
in each case, subject to the rights granted to Buyer under the IP License
(which, for the avoidance of doubt, shall include the right of Buyer to use such
guides and manuals solely in connection with the operation of the Acquired
Centers in accordance with Section 8.d hereof, subject to maintaining the
confidentiality of the same);

 

(vii)         Seller’s minute books, stock records, seals, and other corporate
governance documentation;

 

(viii)        the blood bank and associated equipment, including the Sorvall
serofuge; and

 

(ix)          all other properties, items or assets of Seller and its Affiliates
that are not expressly included in the Acquired Assets.

 

c.       Purchase Price. In consideration of the sale, assignment, conveyance,
transfer and delivery of the Acquired Assets and consummation of the
Transactions contemplated under the Master Purchase Agreement, Buyer shall, upon
Closing, (a) assume the Assumed Liabilities and (b) deliver, or cause to be
delivered, by wire transfer to or for the account(s) of Seller the sum of Ten
Dollars ($10.00) (the “Purchase Price”).

 

d.       Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”), shall take place and shall be deemed effective as of 12:01
a.m., New York Time, on January 1, 2019, unless otherwise mutually agreed by the
Parties in writing (such date and time of the Closing, “Closing Date”). The
Closing can occur remotely by exchange of signed documents by PDF or other
electronic means. Except as otherwise provided herein, at the Closing, all
transactions contemplated by this Agreement shall take place contemporaneously
and no such transaction shall be deemed completed or consummated until all such
transactions are completed or consummated.

 

2.         Closing Deliverables.

 

a.       Seller Closing Deliverables. At the Closing, the Seller shall execute
and/or deliver (or cause to be executed and/or delivered) to Buyer the following
documents:

 

(i)         an Assignment and Assumption of Lease Agreement in the form to be
mutually agreed by the Parties in connection with the Closing (each, an
“Assignment and Assumption of Lease”) with respect to each Acquired Center
Lease, assigning Seller’s right, title and interest under each Acquired Center
Lease to Buyer;

 

(ii)         to the extent a landlord’s consent is required in connection with
the assignment of an Acquired Center Lease to Buyer, a written consent from such
landlord consenting to the assignment of such Acquired Center Lease to Buyer
(which consent may be included in the Assignment and Assumption of Lease if
agreed to by such landlord);

 



3



 

(iii)         all material consents, waivers, authorizations and approvals, if
any, mutually agreed by the Parties to be required from any Governmental
Authorities in connection with the consummation of the transactions contemplated
by this Agreement;

 

(iv)         a certificate of a duly authorized officer of Seller certifying
that each representation and warranty of Seller hereunder is true and correct as
of the Closing Date (except that those representations and warranties which
address matters only as of a particular date need only be true and correct as of
such date), in each case except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

(v)         a certificate of a duly authorized officer of Seller certifying that
Seller has performed and complied in all material respects with each of the
covenants, agreements and obligations Seller is required to perform at or prior
to Closing under the terms of this Agreement;

 

(vi)          a Bill of Sale in the form attached hereto as Exhibit A,
transferring all of Seller’s right, title and interest in the Acquired Assets to
Buyer;

 

(vii)          an Assignment of Contracts in the form attached hereto as Exhibit
B (the “Assignment”);

 

(viii)         all such filings and submissions to the FDA or any other
Governmental Authority, duly executed by Seller, as are necessary in connection
with the transfer of the rights to any Licenses or Permits (to the extent so
transferable);

 

(ix)          a certificate substantially in the form attached hereto as Exhibit
C, certifying that Seller is not a “foreign person” within the meaning of
Section 1445 of the Code;

 

(x)         evidence of release of any liens other than Permitted Encumbrances
on the Acquired Assets;

 

(xi)         an RSV plasma supply agreement in form and substance mutually
agreeable to the Parties, which supply agreement will provide that for three (3)
years after the Closing ADMA Biologics and ADMA BioManufacturing will be able to
purchase RSV plasma from the Acquired Centers at a price equal to cost plus 5%
(without any additional increase due to inflation); and

 

(xii)        such additional documents as shall be reasonably requested by Buyer
to consummate the transactions contemplated by this Agreement.

 

b.       Buyer Closing Deliverables. At the Closing, the Buyer shall execute
and/or deliver (or cause to be executed and/or delivered) to Seller the
following documents:



 

(i)         executed counterparts of each Assignment and Assumption of Lease and
the Assignment;

 

(ii)         all material consents, waivers, authorizations and approvals, if
any, mutually agreed by the Parties to be required from any Governmental
Authorities in connection with the consummation of the transactions contemplated
by this Agreement;

 



4



 

(iii)         all such filings and submissions to the FDA or any other
Governmental Authority, duly executed by Buyer, as are necessary in connection
with the transfer of the rights to any Licenses or Permits (to the extent so
transferable);

 

(iv)        a certificate of a duly authorized officer of Buyer certifying that
each representation and warranty of Buyer hereunder is true and correct as of
the Closing Date (except that those representations and warranties which address
matters only as of a particular date need only be true and correct as of such
date), in each case except as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated hereby;

 

(v)         a certificate of a duly authorized officer of Buyer certifying that
Buyer has performed and complied in all material respects with each of the
covenants, agreements and obligations Buyer is required to perform at or prior
to Closing under the terms of this Agreement;

 

(vi)         an RSV plasma supply agreement in form and substance mutually
agreeable to the Parties, which supply agreement will provide that for three (3)
years after the Closing ADMA Biologics and ADMA BioManufacturing will be able to
purchase RSV plasma from the Acquired Centers at a price equal to cost plus 5%
(without any additional increase due to inflation); and

 

(vii)         such additional documents as shall be reasonably requested by
Seller to consummate the transactions contemplated by this Agreement.

 

3.         Permits, Licenses and Consents.

 

a.Each of Seller and Buyer shall use all of its respective commercially
reasonable efforts to obtain all necessary approvals, consents or waivers and to
resolve any impracticalities of transfer necessary to sell, assign, transfer or
convey the Acquired Assets, Acquired Center Leases, Assigned Contracts, Licenses
and Permits (to the extent transferable) as soon as practicable following the
date hereof and prior to the Closing. If a license, permit or contract has not
been issued as of the Closing, it will be at the sole expense and responsibility
of Buyer to obtain any such license, permit or contract from and after the
Closing. Seller will have no further obligation to maintain, apply, respond or
take any other action with respect to any Acquired Asset after the Closing Date,
except as required by the U.S. Food and Drug Administration (“FDA”) or any other
applicable Governmental Authority or as required pursuant to Section 3.b of this
Agreement.

 

b.As reasonably requested following the Closing, Seller agrees to use its
commercially reasonable efforts to cooperate with Buyer in obtaining permits and
licenses as set forth in Schedule 3(b) and to the extent permitted by Law,
Seller, if applicable, shall allow Buyer to operate under such permits and
licenses until such time as Buyer receives its own permits and licenses
following the Closing, and Seller shall keep in effect and make no such attempts
to cancel said permits and licenses during such time.

 

c.As of the Closing, Seller shall assign (or cause to be assigned) to Buyer, and
Buyer will assume, each Assigned Contract and Acquired Center Lease, in each
case to the extent permitted by, and in accordance with, applicable Law and the
terms of such Assigned Contract or Acquired Center Lease. Notwithstanding
anything herein to the contrary, but subject to Section 3.a above, if the
assignment or assumption of all or any portion of any rights or obligations
under any Assigned Contract or Acquired Center Lease shall require the consent
of any other party thereto or any other third party that has not been obtained
prior to the Closing or if an attempted assignment thereof would be ineffective
(such Assigned Contracts and Acquired Center Leases, the “Delayed Contracts”),
this Agreement shall not constitute an agreement to assign, license, sublicense,
lease, sublease, convey or otherwise transfer any rights or obligations under
any such Delayed Contract to the extent an attempted assignment without any such
consent would constitute a breach or violation thereof or an attempted
assignment thereof would be ineffective. In order, however, to seek to provide
Buyer the full realization and value of each Delayed Contract, (a) Seller and
Buyer shall, subject to Section 3.a above, reasonably cooperate to obtain any
consents necessary for the assignment of any Delayed Contracts as soon as
practicable after the Closing, provided that neither Party shall be required to
make any material payments in connection therewith and (b) with respect to each
Delayed Contract, from and after the Closing until the earlier of: (i) the date
on which the necessary consent(s) have been obtained, or (ii) the date on which
such Delayed Contract has expired or been terminated, Seller shall (x) hold such
Delayed Contract for the use and benefit of Buyer, (y) treat such Delayed
Contract in the Ordinary Course of Business, and (z) take such other actions as
are reasonably necessary to provide to Buyer the benefits under such Delayed
Contract (with Buyer being entitled to all the gains thereunder and subject to,
and responsible for, all Assumed Liabilities thereunder (as if such Delayed
Contract were an Assigned Contract or Acquired Center Lease under Section 4)),
including paying over to Buyer the amount of any and all payments and
reimbursements received by Seller relating to or arising out of the Delayed
Contract, other than such payments and reimbursements as constitute Accounts
Receivable.

 



5



  

4.         Assumption of Obligations and Liabilities. At the Closing, Buyer
shall assume (i) all of Seller’s Liabilities under the Acquired Center Leases
and the Assigned Contracts arising from and after the Closing Date (excluding
any obligation or liabilities arising as a result of a breach or default thereof
prior to the Closing by Seller); (ii) all Liabilities in respect of employees of
Seller at the Acquired Centers hired by Buyer to the extent arising after the
Closing; (iii) all Liabilities arising out of or relating to the ownership of
the Licenses and Permits, to the extent transferable, after the Closing; (iv)
all Liabilities related to unresolved claims Seller has as of the Closing
against any Person who has supplied or is supplying goods and services with
respect to the Acquired Centers, the Acquired Center Leases and the Acquired
Assets; (v) all Liabilities for Taxes allocated to Buyer pursuant to the
provisions of Section 8.f; and (vi) any and all other Liabilities relating to or
arising in connection with the Acquired Assets from and after the Closing, other
than the Excluded Liabilities (collectively, the “Assumed Liabilities”). Except
for the Assumed Liabilities, Buyer is not assuming any of Seller’s other
liabilities or obligations of any kind, whether known or unknown, matured or
unmatured, fixed, contingent or otherwise, and whether or not threatened or
pending or asserted or unasserted as of the Closing Date (the “Excluded
Liabilities”). Without limiting the generality of the foregoing, the parties
specifically agree that Excluded Liabilities shall include:

 

a.any Liability relating to the Excluded Assets;

 

b.any Liability relating to Seller’s Accounts Payable prior to the Closing Date;

 

c.any Liability arising under or in respect of all Seller Plans;

 

d.any Liability for Taxes allocated to Seller pursuant to the provisions of
Section 8.f; and

 

e.any Liability under any Assigned Contract and Acquired Center Lease arising
out of any breach thereof by Seller occurring prior to the Closing.

 



6



 

5.         Employees. Buyer shall have the right to extend an offer of at-will
employment to all persons employed by Seller with respect to the Acquired
Centers prior to the Closing Date, a complete list of whom as of the date hereof
is set forth on Schedule 5-A hereto. All decisions to extend an offer of
employment shall be made in Buyer’s sole discretion, and Buyer shall notify
Seller of such decision no less than three (3) days prior to the Closing Date.
Notwithstanding the foregoing, Buyer shall not have the right to extend an offer
of employment to those individuals set forth on Schedule 5-B hereto.

 

6.         Seller’s Representations. Seller represents and warrants to Buyer
that:

 

a.Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite corporate power and authority to own the Acquired Assets.

 

b.Authority; Authorization. Seller has all requisite corporate power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated herein and to perform all the terms and conditions to be performed
by it as provided for in this Agreement. The execution and delivery of this
Agreement by Seller, the performance by Seller of all the terms and conditions
to be performed by it and the consummation by Seller of the transactions
contemplated herein have been duly authorized and approved by all necessary
corporate action. This Agreement has been duly executed and delivered by Seller
and constitutes the valid and binding obligation of Seller, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or other Laws relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding at Law or in equity).

 

c.No Violations. Except as set forth on Schedule 6(c) hereto, the execution and
delivery of this Agreement by Seller does not, and the fulfillment and
compliance with the terms and conditions hereof and the consummation of the
transactions contemplated herein by Seller will not:

 

(i)         conflict with, or require the consent of any Person or entity under,
any of the terms, conditions or provisions of the certificate of incorporation
or bylaws of Seller;

 

(ii)         violate in any material respect any provision of, or require any
governmental or regulatory filing, consent or approval under, any federal, state
or local law, rule, regulation, ordinance, judgment, order or decree applicable
to or binding upon Seller; or

 

(iii)         conflict in any material respect with, result in a material breach
of, constitute a material default under, constitute an event that, with notice
or lapse of time or both, would constitute a material default under, accelerate
or permit the acceleration of the performance required by or require any
consent, authorization or approval under any material mortgage, indenture, loan,
credit agreement or other agreement evidencing indebtedness for borrowed money
to which Seller is a party or by which Seller is bound.

 

d.Third Party Consents. Except as listed on Schedule 6(d) attached hereto,
neither the execution and delivery of this Agreement, nor the performance of
Seller hereunder will require any notice to, filing with, authorization of,
exemption by, or consent of any other Person under any Assigned Contract or any
Governmental Authority.

 



7



 

e.Brokers. Seller does not have any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transaction
contemplated by this Agreement for which Buyer could become liable or obligated.

 

f.Title to Assets. All of the Acquired Assets are owned or leased by Seller and
not by any Affiliate thereof or any other Person. The Acquired Assets constitute
all of the property and assets used exclusively by Seller for the operation of
the Acquired Centers, other than (i) the Business Intellectual Property and (ii)
Intellectual Property of third parties used by Seller pursuant to a license or
other right. Seller has good and marketable title to, or a valid leasehold
interest in, the Acquired Assets, free and clear of all Encumbrances, other than
(i) statutory liens for current year Taxes not yet due and payable or Taxes
being contested in good faith by appropriate proceedings, and for which Seller
has set aside on its books adequate reserves, (ii) mechanics’, carriers’,
workers’, repairers’ and other similar liens arising or incurred in the ordinary
course of business, relating to obligations not yet due and payable or the
validity or amount of which is being contested in good faith by appropriate
proceedings, and for which Seller has set aside on its books adequate reserves,
or pledges, deposits or other liens securing the performance of bids, trade
contracts, leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation), (iii) inchoate
liens that may arise under applicable Law, (iv) purchase money liens and liens
securing rental payments under capital lease arrangements, (v) any Encumbrance
that does not materially interfere with the current occupancy and use of the
Acquired Centers under the Acquired Center Leases, (vi) in the case of the
Acquired Centers, any Encumbrance to which the fee interest or any superior
leasehold interest is subject, (vii) rights of the landlords in respect of the
Acquired Assets, to the extent provided for under the Acquired Center Leases or
applicable Laws, and (viii) any Encumbrance listed on Schedule 6(f) attached
hereto (collectively, “Permitted Encumbrances”). Except in connection with any
indebtedness for borrowed money incurred by Seller, there are no existing
agreements, options, commitments, or rights with, of or to any Person or entity
to acquire any portion of Seller’s assets, properties or rights included in the
Acquired Assets or any interest therein.

 

g.Business Intellectual Property. To the Knowledge of Seller: (i) Seller has the
right to grant the IP License to Buyer with respect to Business Intellectual
Property free and clear of any encumbrances or other restrictions; (ii) none of
the Business Intellectual Property is the subject of (A) any pending adverse
judgment, injunction, order, decree or agreement restricting Seller’s current
use of such Business Intellectual Property in connection with the Acquired
Centers or (B) any threatened litigation or claim of infringement made in
writing or any pending litigation to which Seller is a party and (iii) Seller
has not sent any Person any claim, demand or notice asserting infringement of
any Business Intellectual Property.

 

h.Taxes. Except as set forth on Schedule 6(h):

 

(i)Seller has duly and timely filed (taking into account any extensions of time
for such filings that have been properly requested) all material Tax Returns
required to be filed with respect to the Acquired Centers and/or Acquired
Assets. All such Tax Returns are true, correct and complete in all material
respects. Seller has timely paid and discharged all material Taxes required to
be paid with respect to the Acquired Centers and/or Acquired Assets.

 



8



 

(ii)There are no Encumbrances for Taxes (other than Encumbrances for current
Taxes not yet due and payable) on the Acquired Assets. Seller has timely
withheld all material Taxes with respect to the Acquired Assets required to have
been withheld under applicable Laws and has timely paid over to the appropriate
Governmental Authority all amounts required to be so withheld in connection with
any amounts paid or owing to any employee, independent contractor, creditor or
other third party with respect to the Acquired Centers and/or the Acquired
Assets. All employees and independent contractors of the Acquired Centers have
been properly classified for Tax purposes and all IRS Forms W-2 and 1099
required under applicable Law with respect thereto to be filed have timely and
properly been completed and filed.

 

(iii)No audit, examination, litigation, action or proceeding by any Governmental
Authority for the assessment or collection of Taxes of Seller with respect to
the Acquired Centers and/or the Acquired Assets is outstanding, pending or, to
Seller’s Knowledge, has been threatened in writing, and no written claim or
deficiency against Seller for the assessment or collection of any Taxes with
respect to the Acquired Centers and/or the Acquired Assets has been asserted or
proposed which written claim or deficiency has not been settled with all amounts
determined to have been due and payable having been timely paid (taking into
account any granted extension of the due date for payment of such Taxes).

 

(iv)Seller is not a party to any contract with respect to the Acquired Centers
and/or the Acquired Assets that has resulted or would result, separately or in
the aggregate, in the payment of (i) any “excess parachute payment” within the
meaning of Section 280G of the Code (or any corresponding provision of state,
local or foreign Tax Law) or (ii) any amount that will not be fully deductible
as a result of Section 162(m) of the Code (or any corresponding provision of
state, local or foreign Tax Law).

 

(v)Seller has disclosed on its U.S. federal income Tax Returns all positions
taken therein with respect to the Acquired Centers and/or the Acquired Assets
that could give rise to a substantial understatement of U.S. federal income Tax
within the meaning of Section 6662 of the Code. Seller has not participated in a
reportable transaction, with respect to the Acquired Centers and/or the Acquired
Assets, subject to Treasury Regulation Section 1.6011-4(a) or any transaction
that is the same as or substantially similar to one of the types of transactions
that the IRS has determined to be a tax avoidance transaction and identified by
notice, regulation or other form of published guidance.

 

(vi)There is no request for a ruling or determination in respect of any Tax
relating to the Acquired Centers and/or the Acquired Assets pending between the
Seller and any Governmental Authority.

 

(vii)The Seller is not party to any Tax sharing agreement relating to the
Acquired Centers and/or the Acquired Assets.

 

(viii)There is no outstanding waiver of the statute of limitations with respect
to Taxes relating to the Acquired Centers and/or the Acquired Assets.

 

(ix)To the Knowledge of Seller, no Governmental Authority has asserted that
Seller was required to file a Tax Return with respect to the Acquired Centers
and/or the Acquired Assets in any jurisdiction where Seller has not filed a Tax
Return.

 



9



 

(x)Notwithstanding any other provision of this Agreement, this Section 6.h sets
forth the Seller’s sole and exclusive representations and warranties with
respect to Taxes.

 

i.Employees. All employees of Seller that perform work exclusively or primarily
at or for the Acquired Centers are listed on Schedules 5-A and 5-B hereto (each,
an “Employee” and collectively, the “Employees”). To Seller’s Knowledge, no
Employee has any plan to terminate employment with Seller. Seller is not a party
to or bound by any collective bargaining contract that covers or otherwise
affects the Employees or the Acquired Centers, nor has Seller experienced any
strikes, grievances, claims of unfair labor practices, or other collective
bargaining disputes at the Acquired Centers or otherwise with respect to the
Employees. Seller has not committed any unfair labor practice in violation of
applicable Law with respect to the Employees or the Acquired Center. To Seller’s
Knowledge, no organizational effort is presently being made or is threatened by
or on behalf of any labor union with respect to the Employees or the Acquired
Centers. In the past three years Seller has not granted any increase in the base
compensation or made any other material change in the employment terms of any of
the Employees outside the Ordinary Course of Business. Seller has paid all
salary, bonus and other amounts due and owing to the Employees as of Seller’s
most recent payroll date. Each person who Seller has retained as an independent
contractor at the Acquired Centers during the past three (3) years qualifies or
qualified as an independent contractor and not as an employee under the Code and
all state Laws.

 

j.Employee Benefit Plans. All Seller Plans are listed on Schedule 6(j). All
Seller Plans are in material compliance with their terms and with the Code and
ERISA. There are no actions, suits, or claims (other than routine, non-contested
claims for benefits) pending or, to Seller’s Knowledge, threatened against the
Seller Plans, or any administrator or fiduciary thereof, which could result in
any material Liability.

 

k.Pending Actions. There is no Action, unsatisfied order or judgment,
governmental investigation or proceeding pending, or to Seller’s Knowledge,
threatened against the Acquired Centers or the Acquired Assets or related to the
transactions contemplated by this Agreement, in each case that would be material
to either or both of the Acquired Centers and the Acquired Assets.

 

l.Contracts. Seller has provided Buyer with true, accurate and complete copies
of each of the Acquired Center Leases and each of the Assigned Contracts,
including all amendments thereto. There are no actual or alleged material
defaults or material breaches on the part of Seller or, to the Seller’s
Knowledge, on the part of the other parties thereto under the Acquired Center
Leases or any of the Assigned Contracts. The Acquired Center Leases and the
Assigned Contracts are valid, binding and in full force and effect, except as
such enforceability may be limited by bankruptcy, insolvency or other Laws
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at Law or in equity).

 

m.

No Violations. Neither Seller nor to Seller’s Knowledge the landlord under the
Acquired Center Leases have received any written notification from any
Governmental Authority (i)   that either of the Acquired Centers is in violation
in any material respect of any applicable fire, health, building, use, occupancy
or zoning Laws where such violation remains outstanding or (ii) that any work is
required to be done upon or in connection with the Acquired Centers, which
required work remains to be done. 

 



10



 



n.Environmental Matters. Neither Seller nor to Seller’s Knowledge the landlord
under the Acquired Center Leases has received any written notification that any
Governmental Authority has determined that there are any violations of
environmental statutes, ordinances or regulations affecting the Acquired
Centers. There are no Actions pending against Seller, or to Seller’s Knowledge,
the landlord under the Acquired Center Lease, or the Acquired Centers seeking
monetary damages, injunctive relief or remedial action or other remedy relating
to any violation of or non-compliance with any environmental legal requirements
applicable to the Acquired Centers or the disposal or discharge of hazardous
substances with respect to the Acquired Centers. The Acquired Centers comply in
all material respects with all environmental Laws. This Section 6.n contains the
sole and exclusive representations and warranties of the Seller with respect to
environmental matters.

 

o.Compliance with Laws. To Seller’s Knowledge, in the three year period prior to
the date hereof, Seller has complied in all material respects with all Laws of
any Governmental Authority applicable to it or to the operation of the Acquired
Centers. To Seller’s Knowledge, it is not under investigation with respect to
any violations of any Laws in connection with the operation of the Acquired
Centers.

 

p.Regulatory Matters. Schedule 6(p) sets forth a true and complete list of all
registrations, licenses, permits, approvals and authorizations required to
operate the Acquired Centers as of the date hereof (the “Required
Registrations”). To Seller’s Knowledge, Seller is in possession of all Required
Registrations, and Seller has not received written notice from any Governmental
Authority that there are circumstances currently existing which would lead to
any loss of any Required Registration or refusal to renew any Required
Registration on terms no less advantageous to Seller than the terms of those
Required Registrations currently in force.

 

q.Absence of Certain Changes. Since September 30, 2016, Seller has conducted the
business of the Acquired Centers in the Ordinary Course of Business, and since
September 30, 2016, there has been no Material Adverse Effect, nor to Seller’s
Knowledge has any event occurred that would reasonably be expected to have a
Material Adverse Effect on the business of the Acquired Centers or any of the
Acquired Assets.

 

7.        Buyer’s Representations. Buyer represents and warrants to Seller that:

 

a.Organization and Good Standing. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of Delaware and has all the
requisite corporate power and authority to own the Acquired Assets and to assume
the Assumed Liabilities.

 

b.Authority; Authorization. Buyer has all requisite corporate power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated herein and to perform all of the terms and conditions to be
performed by it as provided in this Agreement. The execution and delivery of
this Agreement by Buyer, the performance by Buyer of all of the terms and
conditions to be performed by it and the consummation by Buyer of the
transactions contemplated herein have been duly authorized and approved by all
necessary corporate action. This Agreement has been duly executed and delivered
by Buyer and constitutes the valid and binding obligation of Buyer, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency or other Laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding at Law
or in equity).

 



11



 

c.No Violations. The execution and delivery of this Agreement by Buyer does not,
and the fulfillment and compliance with the terms and conditions hereof and the
consummation of the transactions contemplated herein will not:

 

(i)         conflict with, or require the consent of any Person or entity under,
any of the terms, conditions or provisions of the certificate of incorporation
or the bylaws of Buyer;

 

(ii)         violate in any material respect any provision of, or require any
governmental or regulatory filing, consent or approval under, any federal, state
or local law, rule, regulation, ordinance, judgment, order or decree applicable
to or binding upon Buyer; or

 

(iii)         conflict in any material respect with, result in a material breach
of, constitute a material default under, constitute an event that, with notice
or lapse of time or both, would constitute a material default under, accelerate
or permit the acceleration of the performance required by or require any
consent, authorization or approval under any material mortgage, indenture, loan,
credit agreement or other agreement evidencing indebtedness for borrowed money
to which Buyer is a party or by which Buyer is bound.

 

d.Third Party Consents. Except related to obtaining the Permits, neither the
execution and delivery of this Agreement, nor the performance of Buyer hereunder
will require any notice to, filing with, authorization of, exemption by, or
consent of any other Person under any material contract to which Buyer is a
party or any Governmental Authority.

 

e.Brokers. Buyer does not have any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transaction
contemplated by this Agreement for which Seller could become liable or
obligated.

 

f.Pending Actions. There is no Action, unsatisfied order or judgment,
governmental investigation or proceeding pending, or to Buyer’s Knowledge,
threatened against Buyer or related to the transactions contemplated by this
Agreement.

 

8.         Additional Agreements.

 

a.Operation of the ADMA BioCenters Business.

 

(i)         Except (A) as required by applicable Law or (B) as set forth in
Schedule 8(a)(i), during the period from the Execution Date until the earlier of
the Closing Date and the termination of this Agreement pursuant to Section 10,
unless Buyer otherwise consents in writing in advance (not to be unreasonably
withheld, conditioned or delayed), ADMA BioCenters shall use commercially
reasonable efforts to: (x) operate the ADMA BioCenters Business in the Ordinary
Course of Business and (y) preserve in all material respects the Acquired Assets
(normal maintenance, wear and tear excepted) and the ADMA BioCenters Business,
including all FDA licenses relating thereto and including using commercially
reasonable efforts to:

 

1)maintain, preserve and retain good relationships with suppliers, customers,
landlords and others having material business relationships with the ADMA
BioCenters Business;

 



12



 

2)maintain the Acquired Assets in substantially similar condition and repair in
all material respects in the Ordinary Course of Business (normal maintenance,
wear and tear excepted), maintain in full force and effect, its insurance
policies (or any new or successor policy of substantially similar coverage) for
purposes of the Acquired Assets and, in the event of a casualty, loss or damage
to any Acquired Asset prior to the Closing Date, either repair such Acquired
Asset so it is in substantially similar or better condition in the Ordinary
Course of Business than immediately prior to such casualty, loss or damage, or
replace such Acquired Asset with an asset of the same kind and quality or, if
Buyer agrees, in its sole discretion, transfer the proceeds under any insurance
policy (together with the amount of any deductible or self-insured retention) to
Buyer at the Closing;

 

3)maintain levels of inventory relating to the ADMA BioCenters Business,
including plasma and softgoods (testing kits, samples, paper tissue, supplies,
etc.), in the Ordinary Course of Business; provided that it is hereby
acknowledged and agreed that it shall not be a breach of this covenant if
inventory levels are negatively impacted by market or other competitive
conditions;

 

4)continue to make capital expenditures relating to the ADMA BioCenters Business
in the Ordinary Course of Business;

 

5)maintain in full force and effect all material Business Intellectual Property
and registrations and applications therefor, other than abandonments, lapses or
expirations of Business Intellectual Property in the Ordinary Course of
Business;

 

6)comply with all material requirements of applicable Laws and all material
contractual obligations of the ADMA BioCenters Business; and

 

7)prepare, in the Ordinary Course of Business, and timely file all Tax Returns
relating to the ADMA BioCenters Business and the Acquired Assets required to be
filed by it and pay all material Taxes relating to the ADMA BioCenters Business
and the Acquired Assets as such Taxes become due and payable in the Ordinary
Course of Business.

 

(ii)         During the period from the Execution Date until the earlier of the
Closing Date and the termination of this Agreement pursuant to Section 10,
except as set forth on Schedule 8(a)(ii) or except as necessary to perform its
obligations under Section 8.a(i), as expressly contemplated in this Agreement,
or as consented to in writing by Buyer (not to be unreasonably withheld,
conditioned or delayed), ADMA BioCenters shall not, solely with respect to the
Acquired Assets, the Assumed Liabilities, or the ADMA BioCenters Business, as
the case may be:

 

1)amend (whether by merger, consolidation or otherwise) the Certificate of
Incorporation or Bylaws of ADMA BioCenters in a manner that would reasonably be
expected to interfere with the ability of ADMA BioCenters to consummate the
transactions contemplated hereby;

 



13



 

2)grant or announce any increase in the salaries, bonuses or other cash or
equity compensation payable by Seller, or otherwise enter into, amend or modify
any employment or severance or other agreement or arrangement, to any of the
Employees, other than (A) as required by Law, (B) pursuant to any Seller Plans,
programs or agreements existing on the Execution Date, (C) amounts due from
Seller at or prior to the date hereof, or (D) in the Ordinary Course of
Business;

 

3)cancel or waive any material rights, or pay, discharge, settle or compromise
any material Actions, in each case, relating to the ADMA BioCenters Business or
the Acquired Assets;

 

4)to the extent related to the ADMA BioCenters Business or the Acquired Assets,
(x) adversely alter its customary practices with respect to collection of
Accounts Receivable and payment of Accounts Payable of the ADMA BioCenters
Business or related billing practices, (y) amend, modify or change in any
material respect inventory management practices, or (z) make any material change
to its customer pricing, including with respect to the provision of discounts,
rebates or allowances, or engage in any promotional sales activity, in each case
outside of the Ordinary Course of Business or in a manner that could reasonably
be expected to materially interfere with the Buyer’s conduct of the Acquired
Centers following the Closing;

 

5)sell, lease, license, transfer, convey title (in whole or in part), dispose of
any interest in or grant any right to any of the Acquired Assets, other than
sales of inventory in the Ordinary Course of Business, grants of licenses to
Business Intellectual Property in a manner that will not conflict with Buyer’s
rights under the IP License, or pursuant to any Assigned Contract as in effect
as of the Execution Date, or except as provided in Section 8.a(ii)(10), permit
or allow any of the Acquired Assets to be subjected to any Encumbrances other
than Permitted Encumbrances or any Encumbrances that exist on the Execution Date
or which will be removed at or prior to the Closing;

 

6)terminate, cancel, modify, amend, fail to renew or renew any Acquired Center
Lease or any Assigned Contract or otherwise waive, release or assign any
material rights, claims or benefits thereto;

 

7)enter into any Assigned Contract that would be required to be disclosed on
Schedule 1(a)(v) or that has a term greater than one (1) year and a total value
of $100,000 or more;

 

8)fail to maintain in full force and effect any Seller insurance policy in
effect covering the ADMA BioCenters Business, except for any Seller insurance
policy replaced by a new or successor policy of substantially similar coverage;

 

9)make any material changes to the material technology infrastructure (other
than normal repairs, replacements, maintenance or version updates) in connection
with the ADMA BioCenters Business or the Acquired Assets;

 



14



 

10)incur any Indebtedness that creates an Encumbrance on the Acquired Assets,
other than in the Ordinary Course of Business, Permitted Encumbrances or
Encumbrances that will be removed at or prior to the Closing;

 

11)enter into any hedging or similar transaction in connection with the ADMA
BioCenters Business or the Acquired Assets;

 

12)agree to take any of the actions specified in this Section 8.a(ii), except as
expressly contemplated by this Agreement;

 

13)if such action would reasonably be expected to have a material and adverse
impact on the ADMA BioCenters Business or the Acquired Assets following the
Closing, make or rescind any election relating to Taxes with respect to the ADMA
BioCenters Business or the Acquired Assets; or

 

14)make any change in any methods or policies or systems of internal accounting
controls, keeping of books of account, accounting practices, or material method
of Tax accounting, in each case relating to the ADMA BioCenters Business or the
Acquired Assets, unless required by GAAP (under applicable authoritative
accounting pronouncements) or applicable Law.

 

(iii)Each Party acknowledges and agrees that:

 

1)nothing in this Agreement shall give Buyer, directly or indirectly, the right
to control or direct Seller’s operation of the ADMA BioCenters Business prior to
Closing;

 

2)Buyer shall be obligated to respond to Seller’s request for consent to take
any actions pursuant to Sections 8.a(ii)(6) or 8.a(ii)(7) within three (3)
Business Days, and if Buyer fails to respond within such time period, Buyer
shall be deemed to have consented to such request; and

 

3)prior to Closing, Seller shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision over its
operations.

 

b.Updates.

 



(i)         Updates to Schedules. During the period from the Execution Date and
the earlier of the Closing Date and the termination of this Agreement pursuant
to Section 10, Buyer may from time to time but no more frequently than once in
any six-month period request that Seller deliver to Buyer updates to the
Schedules hereto (each a “Schedule Update”) that are necessary to complete or
correct any information in such Schedules or in any representation or warranty
of Seller hereunder, in each case as a result of any change, discovery, event,
effect, fact or occurrence arising or discovered after the date of this
Agreement, including: (a) information necessary to update the representations
and warranties and the Schedules hereto and the lists, documents and other
information furnished by Seller as contemplated by this Agreement; and (b)
updated copies of documents relating to or included as a part of such Schedules,
in order that all such Schedules, lists, documents and other information and
items shall be complete and accurate in all material respects as of the Closing
Date, irrespective of any date limitations qualifying any particular Schedule
hereunder. Unless Buyer exercises its termination rights pursuant to Section
10.c, if such Schedule Update relates to any change, discovery, event, effect,
fact or occurrence arising or discovered after the date of this Agreement, then,
provided Seller has complied with its covenants under Section 8.a, all
references to the Schedules hereto shall be deemed to include the information
included in the Schedule Update for all purposes of this Agreement and shall be
deemed to cure any breach of a representation or warranty that might have
otherwise existed hereunder by reason of the existence of such matter. For the
avoidance of doubt, Buyer shall not be permitted to terminate this Agreement and
it shall not otherwise be deemed a breach of this Agreement as a result of any
Schedule Updates that relate to any actions permitted by or taken pursuant to
Section 8.a.

 



15



 

(ii)         Transition Services Agreement. During the period beginning six (6)
months prior to the Closing Date and ending on the earlier of the Closing Date
and the termination of this Agreement pursuant to Section 10 the (“TSA
Negotiation Period”), each of Buyer and Seller shall use their good faith
efforts to prepare a mutually agreeable Transition Services Agreement (the
“Transition Services Agreement”), to be entered and effective as of the Closing
Date, pursuant to which Buyer and Seller shall provide certain transitional
services to the other Party, as specified in the Transition Services Agreement,
for the period specified in the Transitional Services Agreement, in accordance
with terms and conditions thereof. In conjunction with the negotiation of the
Transition Services Agreement, during the TSA Negotiation Period, Buyer and
Seller shall, in good faith, make mutually agreed upon updates to the Schedules
hereto to reflect the services that will be provided pursuant to the Transition
Services Agreement.

 

c.Change of Name. As soon as reasonably practicable, but in any event not later
sixty (60) days following the Closing Date, Buyer shall effect a change of the
corporate and trade names of the Acquired Centers such that the term “ADMA” is
removed and/or replaced (with any such replacements not being confusingly
similar to any Seller Trademark) therefrom.

 

d.IP License.

 

(i)         Subject to this Section 8.d and the other terms and conditions of
this Agreement, effective as of the Closing Date and continuing for a six (6)
month period thereafter; provided that if Buyer does not have the FDA licenses
necessary to operate the Acquired Centers as of the end of such six (6) month
period despite using its reasonable efforts to obtain such FDA licensure, then
such period shall be extended until the earlier of (x) such date Buyer obtains
FDA licensure with respect to the Acquired Centers and (y) the first anniversary
of the Closing Date (the “Interim License Period”), Seller hereby grants to
Buyer a limited, non-exclusive, non-transferable, non-assignable, as-is license,
without the right to sublicense, to use the Business Intellectual Property
solely in connection with Buyer’s operation of the Acquired Centers and in a
manner substantially similar to Seller’s operation of the ADMA BioCenters
Business as conducted immediately prior to Closing, subject to maintaining the
confidentiality of such Business Intellectual Property (the “IP License”). The
IP License shall terminate automatically upon expiration of the Interim License
Period.

 

(ii)         Notwithstanding the foregoing, as soon as reasonably practicable
after the Closing, but in any event, no later than termination of the Interim
License Period, Buyer shall (1) cease all use of any Seller Trademarks on
inventory of printed matter, (2) deplete the printed labeling, stationery,
brochures, packaging, leaflets, forms, supplies, displays, signage, vehicles,
advertising and promotional materials, manuals, and other materials existing as
of the Closing that bear any Seller Trademark or remove, destroy or sticker over
any Seller Trademark thereon and (3) remove all instances of Seller Trademarks
from all websites, mobile applications, source codes, programs and digital
materials in Buyer’s ownership, possession or control (other than archival
materials). Buyer shall use commercially reasonable efforts to rebrand all
products and services sold, provided or offered at the Acquired Centers with a
brand that does not use any Seller Trademark as soon as practicable and in any
event prior to the termination of the IP License.

 



16



 

(iii)         Any use by Buyer of any Seller Trademark during the Interim
License Period shall be (1) solely in connection with goods, products and
services that are (A) the type of goods, products and services with respect to
which Seller was using such Seller Trademark at the time of the Closing, in all
cases, solely in the operation of the Acquired Centers and specifically
excluding Buyer’s other businesses and (B) of a quality at least as high as the
quality of goods, products and services provided by Seller in respect of the
Acquired Centers immediately prior to the Closing, and (2) subject to all style
and other usage guidelines in effect for such Seller Trademark immediately prior
to the Closing. Without limiting the foregoing, Buyer shall not, and shall cause
its Affiliates not to: (x) use or permit a third party to use any Business
Intellectual Property for any purpose that does or could violate any third party
rights or applicable Laws, rules or regulations and (y) not pledge, encumber or
grant a security interest in the Business Intellectual Property.

 

(iv)         All goodwill associated with the use by Buyer of any Seller
Trademarks shall inure solely to the benefit of Seller or its Affiliates, as
applicable. Following the Closing, neither Buyer nor any of its Affiliates shall
contest the validity or ownership of any Seller Trademark or adopt or employ the
Seller Trademark (or any variation or derivative thereof) or any other mark that
is confusingly similar thereto (other than the limited use permitted under the
IP License). All rights not expressly granted herein are reserved by Seller.

 

e.Access to Records. After the Closing Date, Seller, on the one hand, and Buyer,
on the other hand, shall make available to each other Party and its Affiliates
and Representatives during normal business hours when reasonably requested, all
records exclusively related to the Acquired Centers in its possession and shall
preserve all such information, records and documents until the later of: (i) six
(6) years after the Closing; (ii) the expiration of all statutes of limitations
for assessing or collecting taxes for periods ending on or prior to the Closing
and periods including the Closing Date, including extensions thereof applicable
to Seller or Buyer; or (iii) the required retention period under any applicable
Laws for all such information, records or documents (it being understood that
the Parties shall not be required to provide any Tax Returns to any Person,
other than as required by applicable Laws). Buyer and Seller shall also make
available to each other during normal business hours, when reasonably requested,
personnel responsible for preparing or maintaining information, records and
documents, in connection with tax matters, governmental contracts, litigation or
potential litigation, each as it relates exclusively to the Acquired Centers,
Acquired Assets or Assumed Liabilities prior to the Closing Date (with respect
to Seller) or from and after the Closing Date (with respect to Buyer); provided,
however, that such access shall not unreasonably interfere with the providing
Party’s business and operations in the ordinary course of business.

 

f.Taxes.

 

(i)         All Transfer Taxes shall be shared equally between Buyer and Seller.
Seller and Buyer shall cooperate in timely making all filings, returns, reports
and forms as may be required to comply with the provisions of applicable Law in
connection with the payment of any such Transfer Taxes and to obtain a reduction
in such Transfer Taxes.

 



17



 

 

(ii)         Taxes imposed with respect to the Acquired Centers and the Acquired
Assets with respect to Post-Closing Tax Periods shall be allocated to Buyer, and
the remainder of such Taxes shall be allocated to Seller. The amount of any
Taxes for a Straddle Period based on or measured by income, gains, receipts or
sales that are allocable to the Pre-Closing Tax Period shall be determined based
on an interim closing of the books as of the end of the Closing Date, and the
remainder of such Taxes for such Straddle Period shall be allocated to the
Post-Closing Tax Period. The amount of other Taxes (including, without
limitation, real and personal property Taxes) for a Straddle Period allocable to
any Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire Straddle Period multiplied by a fraction, the numerator of which is the
number of days in the portion of such Straddle Period ending on the Closing Date
and the denominator of which is the number of days in such Straddle Period, and
the remainder of such Taxes for such Straddle Period shall be allocated to the
Post-Closing Tax Period.

 

(iii)         Until the applicable statutes of limitations (including any
extensions) have expired for all Tax periods or portions thereof ending on or
before the Closing Date, Buyer, on the one hand, and Seller, on the other hand,
shall (A) each provide the other with such assistance as may reasonably be
requested by any of them in connection with any Tax, accounting or other
financial reporting or services, including the preparation of any return, audit,
or other examination by any taxing authority or judicial or administrative
proceedings relating to any Liability for Taxes, (B) each retain and provide the
other with any records or other information that may be reasonably relevant to
any such Tax, accounting or other financial reporting or services, including
relating to any such return, audit or examination, proceeding or determination,
and (C) each provide the other with any final determination of any such audit or
examination, proceeding, or determination that affects any amount required to be
shown on any Tax Return of the other for any period. Buyer agrees to provide
Seller reasonable access to the documents, books and records included in the
Acquired Assets then in the possession of Buyer that relate to periods prior to
the Closing Date for the purpose of responding to any claims made against Seller
by any Person who is not a party to this Agreement with respect to Excluded
Liabilities to the extent that such documents are relevant to such claim and for
the purposes of preparation of any Tax Returns by Seller after the Closing and
for responding to any audit by a Governmental Authority with respect to Taxes to
the extent that such documents are relevant for such purposes, in all cases at
Seller’s expense. Seller agrees to provide Buyer reasonable access to the
documents and records not included in the Acquired Assets then in the possession
of Seller or its Affiliates that relate to periods prior to the Closing Date for
the purpose of responding to any claims made against Buyer by any Person who is
not a party to this Agreement to the extent that such documents are relevant to
such claim or for any other reasonable purpose relating to Buyer’s operation of
the Acquired Centers after the Closing Date, in all cases at Buyer’s expense.
Seller and Buyer further agree, upon request, to use their best efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed.

 

g.License. Seller hereby grants to Buyer, effective from and after the Closing,
a non- exclusive, royalty-free license to use the Seller’s license and permits
solely and exclusively as it pertains to the use in the Acquired Centers and for
no other purpose, which license shall automatically expire and be of no further
force or effect at such time that Buyer obtains its own material licenses and
permits required under applicable Law to operate the Acquired Centers. In
addition, Seller hereby grants to Buyer, effective from and after the Closing, a
perpetual, non-exclusive, royalty-free license to use the Seller’s SOPs solely
and exclusively as it pertains to the use in the Acquired Centers and for no
other purpose. However, nothing herein shall be construed as limiting Seller’s
use of any other license, permits and/or SOPs for any application, except as
required by the FDA, nor shall Seller be in any way constrained or prohibited
from competing with Buyer in any territory or jurisdiction.

 



18



 

h.Access to Donors. Nothing contained in this Agreement shall preclude Seller
from soliciting and accepting collection from the Acquired Centers’ existing or
future donors.

 

i.Additional BioCenters. At any time after the date hereof, Seller may develop a
new plasma collection center (the “Additional Center”) in (i) Kennesaw, Georgia
or (ii) in such other location that is no less than twenty (20) miles from each
of the Acquired Centers. The Parties hereto agree and acknowledge that the
Additional Center shall be the sole property of Seller (including all
Intellectual Property of Seller related thereto), and Buyer shall have no rights
with respect thereto. Notwithstanding the foregoing, Seller agrees that except
for the Additional Center, all plasma biocenters developed by Seller in Georgia
following the date hereof, shall be at least twenty (20) miles from each of the
Acquired Centers. Except as otherwise limited in this Section 8.i., from and
after the date hereof, Seller may develop and operate any additional plasma
centers in any location and taking such action shall not be a breach of any of
the covenants set forth in Section 8.a.

 

j.Repurchase Rights. If at any time prior to the fifth (5th) anniversary of the
Closing Date, Buyer (together with the Affiliates of Buyer) beneficially owns,
in the aggregate, less than twenty percent (20%) of the issued and outstanding
capital stock of ADMA Biologics (calculated both on an as-converted to common
stock basis and, if any outstanding shares of capital stock of ADMA Biologics
are not convertible into common stock of ADMA Biologics, on the basis of such
shares’ proportionate claim on the total assets of ADMA Biologics upon
liquidation, dissolution or winding up of ADMA Biologics) (the “Triggering
Event”), then Buyer shall promptly provide ADMA Biologics with written notice of
the Triggering Event and ADMA Biologics shall have the right at any time within
three (3) months of receiving such written notice from Buyer of the Triggering
Event (the “Election Period”) to elect by written notice to Buyer to cause Buyer
to promptly transfer, convey and assign to ADMA Biologics or a subsidiary
thereof its leasehold interests in either or both of the Acquired Center(s), as
determined in sole discretion of ADMA Biologics, and to also sell, transfer,
convey and deliver all of the other Acquired Assets relating to such Acquired
Center(s) (as applicable), in each case at the fair market value of such
Acquired Assets as mutually agreed in good faith by ADMA Biologics and Buyer in
writing and on other terms substantially similar to the terms hereof (the
“Repurchase Right”). If ADMA Biologics timely elects to exercise its Repurchase
Right within the Election Period, the Parties shall act in good faith to
diligently consummate the transfer, conveyance and assignment of the leasehold
interest(s) in the Acquired Center(s) and the sale, transfer, conveyance and
delivery of the other Acquired Assets as promptly as practicable. If ADMA
Biologics and Buyer are unable to reasonably agree on the fair market value of
the leasehold interest(s) and the Acquired Assets within twenty (20) Business
Days of ADMA Biologic’s election of its Repurchase Right hereunder, then ADMA
Biologics and Buyer shall reasonably and promptly agree on the engagement of an
independent third party appraiser experienced in such matters to determine such
fair market value of the leasehold interest(s) in the Acquired Center(s) and the
Acquired Assets; provided, that if such Parties do not reasonably agree on an
appraiser, then each such Party shall choose an appraiser at its sole cost and
expense and the two appraisers shall reasonably agree on a neutral and
independent third appraiser who shall be the appraiser hereunder for purposes of
finally determining such fair market value of the leasehold interest in the
Acquired Center(s) and other Acquired Assets. To enable the appraiser to conduct
the valuation, the Parties shall furnish or cause to be furnished to the
appraiser such information as the appraiser may request (to the extent in the
possession of such party or any of its Affiliates). The determination of such
final appraiser shall be final, binding and conclusive on ADMA Biologics and
Buyer, and the costs of such appraiser shall be shared equally between ADMA
Biologics, on the one hand, and Buyer, on the other hand. No party shall seek
recourse to courts, other tribunals or otherwise in connection with any
determination of the appraiser other than as provided in the immediately
following sentence. Judgment may be entered to enforce the determinations made
by the appraiser in any court having jurisdiction over the party against which
such determination is to be enforced. If ADMA Biologics fails to exercise its
Repurchase Right within the Election Period, Buyer shall have no further
obligations under this Section 8.j.

 



19



 

k.Tax Treatment. The Parties acknowledge and agree that the transactions
contemplated herein and in the Master Purchase Agreement are part of the same
single integrated transaction for U.S. federal income tax purposes, and any
applicable state or local tax purposes, and that the provisions of Section 2.8
of the Master Purchase Agreement shall be binding on the Parties with respect to
the transactions contemplated herein.

 

l.Marietta Guaranty. With respect to the guaranty of ADMA Biologics provided to
the landlord (the “Marietta Landlord”) under the Acquired Center Lease for the
Marietta Center (the “Marietta Guaranty”), prior to the Closing Date, Buyer
shall, using commercially reasonable efforts, cooperate with Seller to cause the
Marietta Landlord to release ADMA Biologics from any and all obligations and
liabilities under the Marietta Guaranty. Such cooperation shall be limited to
providing the Marietta Landlord with a commercially reasonable replacement
parent guaranty. If, despite such cooperation, the Marietta Landlord does not,
at or prior to the time of Closing, so release ADMA Biologics from any and all
obligations and liabilities under the Marietta Guaranty, then Buyer shall
indemnify ADMA Biologics from and against the entirety of any Losses (without
limitation for the Indemnification Threshold or Cap) incurred by ADMA Biologics
after he Closing Date in connection with the Marietta Guaranty.

 

9.         Indemnification.

 

a.Survival of Representations, Warranties and Covenants. The representations,
warranties, covenants and agreements contained in this Agreement shall survive
the Closing Date in accordance with the following:

 

(i)         the representations and warranties contained in this Agreement shall
survive the Closing Date for a period of fifteen (15) months; and

 

(ii)         the covenants and agreements contained in this Agreement that
require by their terms performance or compliance on or prior to the Closing Date
shall survive the Closing Date for a period of fifteen (15) months, and the
covenants and agreements contained in this Agreement that require by their terms
performance or compliance after the Closing Date shall continue in force
thereafter in accordance with their terms, or if no term is specified,
indefinitely.

 

b.Indemnification by Seller.

 

(i)         Subject to Sections 9.b(ii) and 9.h, from and after the Closing
Date, Seller shall indemnify and defend Buyer, its respective Affiliates and
each of their respective stockholders, Representatives, successors and permitted
assigns (collectively, “Buyer Indemnitees”) against, and hold them harmless to
the fullest extent permitted by Law from, any and all Losses sustained or
incurred by any Buyer Indemnitee, to the extent arising from, in connection with
or otherwise with respect to:

 



20



 

1)any breach of, or any inaccuracy in, as of the date hereof or as of the
Closing Date (or if expressly stated to be made as of a specified date, as of
such specified date), of any representation or warranty of Seller contained in
this Agreement; provided, however, that Seller shall not be required to
indemnify any Buyer Indemnitee, and shall not have any liability under this
Section 9.b(i)(1) to the extent the liability or obligation is directly caused
by any action taken or omitted to be taken by any Buyer Indemnitee;

 

2)any breach of any covenant or agreement of Seller contained in this Agreement;
and

 

3)any Excluded Asset or Excluded Liability.

 

(ii)         Seller shall have no indemnification obligations hereunder unless
and until the aggregate amount of Losses incurred or suffered by the Buyer
Indemnitees that Seller would otherwise be responsible for under Section 9.b(i)
exceeds Seventy-Five Thousand Dollars ($75,000) (the “Indemnification
Threshold”), at which time Seller shall be obligated to indemnify the Buyer
Indemnitees for only such Losses in excess of the Indemnification Threshold;
provided, however, that the aggregate Liability of Seller for all Losses of the
Buyer Indemnitees under Section 9.b(i) shall not in any case exceed One Million
Five Hundred Thousand Dollars ($1,500,000) (the “Cap”). Nothing in this
Agreement (including this Section 9.b) shall be deemed to limit or restrict any
of the Buyer Indemnitees’ rights to maintain or recover any amounts at any time
in connection with any action or claim based on actual fraud or intentional
misconduct of Seller or any Affiliate of Seller. For the avoidance of doubt,
Losses shall be determined with respect to either or both Acquired Centers in
the aggregate for purposes of the Indemnification Threshold and Cap.

 

c.Indemnification by Buyer.

 

(i)         Subject to Sections 9.c(ii) and 9.h, from and after the Closing
Date, Buyer shall indemnify and defend Seller, its respective Affiliates and
each of their respective stockholders, Representatives, successors and permitted
assigns (“Seller Indemnitees”) against, and hold them harmless to the fullest
extent permitted by Law from, any and all Losses sustained or incurred by any
Seller Indemnitee, to the extent arising from, in connection with or otherwise
with respect to:

 

1)any breach of, or any inaccuracy in, as of the date hereof or as of the
Closing Date (or if expressly stated to be made as of a specified date, as of
such specified date), any representation or warranty of Buyer in this Agreement;
provided, however, that Buyer shall not be required to indemnify any Seller
Indemnitee, and shall not have any liability under this Section 9.c(i)(1) to the
extent the liability or obligation is directly caused by any action taken or
omitted to be taken by any Seller Indemnitee;

 

2)any breach of any covenant or agreement of Buyer contained in this Agreement;
and

 



21



 

3)any Assumed Liability.

 

(ii)                       Buyer shall have no indemnification obligations
hereunder unless and until the aggregate amount of Losses incurred or suffered
by the Seller Indemnitees that Buyer would otherwise be responsible for under
Section 9.c(i) exceeds the Indemnification Threshold, at which time Buyer shall
only be obligated to indemnify the Seller Indemnitees for only such Losses in
excess of the Indemnification Threshold; provided, however, that the aggregate
Liability of Buyer for all Losses of the Seller Indemnitees under Section 9.c(i)
shall not in any case exceed the Cap. Nothing in this Agreement (including this
Section 9.c) shall be deemed to limit or restrict any of the Seller Indemnitees’
rights to maintain or recover any amounts at any time in connection with any
action or claim based on actual fraud or intentional misconduct of Buyer or any
Affiliate of Buyer.

 

d.Calculation of Losses.

 

(i)         The amount of any Loss for which indemnification is provided under
Section 9.b(i) or Section 9.c(i) shall be adjusted to take account of any net
Tax cost or Tax benefit actually realized by the Indemnified Party or its
Affiliates in the form of an increase or reduction in cash Taxes otherwise
payable or a cash Tax refund with respect to the taxable year in which the
applicable indemnification is received or any prior taxable year by the
Indemnitee (or any of its Affiliates) arising from the incurrence or payment of
any such Loss. If any such Tax cost or Tax benefit is incurred or received, as
applicable, by an Indemnified Party after an indemnity payment with respect to a
Loss has been made, the Indemnified Party shall pay to the Indemnifying Party
the amount of such Tax benefit (up to the amount of the Indemnifying Party’s
indemnity payment) and the Indemnifying Party shall pay to the Indemnified Party
the amount of such Tax cost.

 

(ii)         The amount of Losses recoverable by an Indemnified Party under
Section 9.b(i) or Section 9.c(i) shall be reduced by the amount of any payment
received by such Indemnified Party (or an Affiliate thereof) from an insurance
carrier or third-party indemnitor with respect to the Losses to which such claim
for indemnification relates, net of the cost of collection and any increase in
insurance cost directly resulting from such recovery. If an Indemnified Party
(or an Affiliate thereof) receives any insurance payment or third-party
indemnity payment with respect to any claim for Losses for which it previously
received indemnification from the Indemnifying Party, it shall pay to the
Indemnifying Party within thirty (30) days of receiving such insurance payment
or third-party indemnity payment the amount of such insurance payment or
third-party indemnity payment.

 

(iii)         Any indemnity payment under Section 9.b(i) or Section 9.c(i) shall
be treated as an adjustment to the Purchase Price to the maximum extent
allowable under applicable Law.

 

e.Termination of Indemnification. The obligations of any Indemnifying Party to
indemnify and hold harmless any Indemnified Party shall terminate: (a) pursuant
to Section 9.b(i) or Section 9.c(i), on the first anniversary of the Closing
Date and (b) pursuant to the other clauses of Section 9.b and Section 9.c, if at
all, at the times specified therein or in Section 9.a with respect thereto;
provided, however, that such obligations to indemnify and hold harmless shall
not terminate with respect to any item as to which an Indemnified Party shall
have, before the expiration of the applicable period noted above, previously
made a claim by delivering written notice to the Indemnifying Party of such
claim in accordance with the terms of Section 9.f to Indemnifying Party.

 

f.Indemnification Procedures.

 



22



 

(i)         In order for any Buyer Indemnitee or Seller Indemnitee (each, an
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement in respect of, arising out of or involving an Action by any third
Person against the Indemnified Party (a “Third-Party Claim”), such Indemnified
Party must notify the Party which may be required to indemnify the Indemnified
Party therefor (the “Indemnifying Party”) of such Third-Party Claim in writing
(and stating in reasonable detail in light of circumstances then known to such
Indemnified Party the basis of such Third-Party Claim) promptly after receipt by
such Indemnified Party of notice of the Third-Party Claim; provided, however,
that failure by such Indemnified Party to give such notification shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent the Indemnifying Party (i) demonstrates that it has been actually and
materially prejudiced as a result of such failure or (ii) forfeits any rights or
defenses that would otherwise have been available to the Indemnifying Party but
for such failure. Thereafter, to the extent legally permissible, the Indemnified
Party shall deliver to the Indemnifying Party, within five (5) Business Days
after the Indemnified Party’s receipt thereof, copies of all notices and
documents (including court papers) received by the Indemnified Party relating to
the Third-Party Claim.

 

(ii)         If a Third-Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
Indemnifying Party. Should the Indemnifying Party so elect to assume the defense
of a Third-Party Claim, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof. If the Indemnifying
Party assumes such defense, the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense. The
Indemnifying Party shall be liable for the fees and expenses of counsel employed
by the Indemnified Party for any period during which the Indemnifying Party has
not assumed the defense thereof (other than during any period in which the
Indemnified Party shall have failed to give notice of the Third-Party Claim as
provided above); provided, however, that the Indemnifying Party will not be
required to pay the fees and expenses of more than one counsel for all
Indemnified Parties in any jurisdiction in any single Third-Party Claim. If the
Indemnifying Party chooses to defend or prosecute a Third-Party Claim, all the
Indemnified Parties shall reasonably cooperate in the defense or prosecution
thereof. Such cooperation shall include the retention and (upon the Indemnifying
Party’s request) the provision to the Indemnifying Party of records and
information that are reasonably relevant to such Third- Party Claim, and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Whether or not
the Indemnifying Party assumes the defense of a Third-Party Claim, the
Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, such Third-Party Claim without the Indemnifying Party’s
prior written consent (which consent shall not be unreasonably withheld). If the
Indemnifying Party assumes the defense of a Third-Party Claim, the Indemnified
Party shall agree to any settlement, compromise or discharge of a Third-Party
Claim that the Indemnifying Party may recommend and that by its terms obligates
the Indemnifying Party to pay the full amount of the liability in connection
with such Third-Party Claim, which releases the Indemnified Party completely in
connection with such Third-Party Claim and that would not otherwise adversely
affect the Indemnified Party.

 

(iii)         Notwithstanding Section 9.f(ii), the Indemnifying Party shall not
be entitled to control, and the Indemnified Party shall be entitled to have sole
control over, the defense or settlement of any claim if any of the following
conditions are not satisfied:

 

1)the Indemnifying Party must diligently defend such proceeding;

 

2)the Indemnifying Party must furnish the Indemnified Party with evidence
reasonably satisfactory to the Indemnified Party that the financial resources of
the Indemnifying Party, in the Indemnified Party’s reasonable judgment, are and
will be sufficient (when considering Losses in respect of all other outstanding
claims) to satisfy any Losses relating to such proceeding;

 



23



 

3)such Third-Party Claim shall not involve criminal actions or allegations of
criminal conduct by the Indemnified Party, and shall not involve Actions for
specific performance or other equitable relief against the Indemnified Party;

 

4)such Third-Party Claim would reasonably be expected to have a Material Adverse
Effect on the Indemnified Party’s business or relates to its customers,
suppliers, vendors or other service providers; and

 

5)there does not exist, in the Indemnified Party’s good faith judgment based on
the advice of outside legal counsel, a conflict of interest which, under
applicable principles of legal ethics, would reasonably be expected to prohibit
a single legal counsel from representing both the Indemnified Party and the
Indemnifying Party in such Third-Party Claim.

 

(iv)         In the event any Indemnified Party should have a claim against any
Indemnifying Party under Section 9.b(i) or Section 9.c(i) that does not involve
a Third-Party Claim being asserted against or sought to be collected from such
Indemnified Party, the Indemnified Party shall deliver notice of such claim with
reasonable promptness to the Indemnifying Party and in any event prior to the
expiration of the underlying representations and warranties, if applicable. Such
notice shall describe the claim in reasonable detail, and shall indicate the
estimated amount, if reasonably practicable, of the Losses that have been or may
be sustained by the Indemnified Party in respect of such claim. The failure by
any Indemnified Party so to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified Party
under Section 9.b(i) or Section 9.c(i), except to the extent that the
Indemnifying Party (i) demonstrates that it has been actually and materially
prejudiced by such failure, or (ii) forfeits any rights or defenses that would
otherwise have been available to the Indemnifying Party but for such failure. If
the Indemnifying Party disputes its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), in accordance with Section 19.

 

g.Sole Remedy; No Additional Representations. Except as otherwise specifically
provided herein and other than claims of, or causes of action arising from,
fraud or willful misconduct (a) each of Buyer and Seller acknowledges and agrees
that its sole and exclusive remedy after the Closing Date with respect to any
and all claims and causes of action relating to this Agreement, the Acquired
Assets and the Assumed Liabilities and Excluded Liabilities shall be pursuant to
the indemnification provisions set forth in this Section 9 or as provided in
Sections 19 or 25.

 

h.Limitations on Liability.

 

(i)         Seller and Buyer shall reasonably cooperate with each other in
resolving any claim or liability with respect to which one Party is obligated to
indemnify the other under this Agreement, including by making commercially
reasonable efforts to mitigate or resolve any such claim or liability.

 



24



 

(ii)         Upon making any payment to an Indemnified Party in respect of any
Losses, the Indemnifying Party, shall to the extent of such payment, be
subrogated to all right of the Indemnified Party against any third party in
respect of the Losses to which such payment relates. Such Indemnified Party and
Indemnifying Party shall execute upon request all instrument reasonably
necessary to evidence or further perfect such subrogation rights.

 

(iii)         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO
PARTY TO THIS AGREEMENT SHALL BE LIABLE TO OR OTHERWISE RESPONSIBLE TO THE OTHER
PARTY OR ANY AFFILIATE OF THE OTHER PARTY FOR LOST REVENUES OR PROFITS OR
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR MULTIPLIED DAMAGES THAT ARISE
OUT OF OR RELATE TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE PERFORMANCE
OR BREACH HEREOF OR THEREOF OR ANY LIABILITY RETAINED OR ASSUMED HEREUNDER OR
THEREUNDER, EXCEPT TO THE EXTENT THAT SUCH DAMAGES WERE AWARDED OR PAID TO A
THIRD PARTY PURSUANT TO A THIRD PARTY CLAIM.

 

10.         Termination.

 

a.This Agreement may be terminated at any time at or prior to the Closing:

 

(i)         by mutual written consent of the Parties; or

 

(ii)         by written notice by Seller or Buyer, if any Governmental Authority
of competent jurisdiction shall have enacted, promulgated, enforced or entered
any order, or taken any other action which, in either such case, has become
final and non-appealable and has the effect of making consummation of the
transactions contemplated hereunder illegal or otherwise permanently preventing
or prohibiting consummation of such transactions; provided, however, that the
provisions of this Section 10.a(ii) shall not be available to any Party whose
failure to fulfill any of its covenants, agreements or obligations under this
Agreement has been a principal cause of, or resulted in such order.

 

b.This Agreement may be terminated by Seller by written notice to Buyer if at
any time at or prior to the Closing, there shall have been an inaccuracy in or
breach in any material respect by Buyer of any representation or warranty of
Buyer (without regard to any materiality or similar qualifiers contained within
such representations and warranties), or a breach by Buyer of any material
covenant or agreement of Buyer, in each case set forth in this Agreement;
provided, however, that the provisions of this Section 10.b shall not be
available to Seller if Seller is then in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

 

c.This Agreement may be terminated by Buyer by written notice to Seller if at
any time at or prior to the Closing, there shall have been (i) an inaccuracy in
or breach by Seller of any of Seller’s representations and warranties in Section
6.q, (ii) an inaccuracy in or breach in any material respect by Seller of any
other representation or warranty of Seller (without regard to any materiality or
similar qualifiers contained within such representations and warranties), or
(iii) a breach by Seller of any material covenant or agreement of Seller, in
each case set forth in this Agreement; provided, however, that the provisions of
this Section 10.c shall not be available to Buyer if Buyer is then in material
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement.

 



25



 

d.Upon termination of this Agreement in accordance with this Section 10, this
Agreement shall, to the fullest extent permitted by applicable Law, become void
and of no further force or effect, and except as expressly provided herein,
there shall be no Liability on the part of the Parties or their respective
direct or indirect equity holders, Affiliates or Representatives. Termination of
this Agreement shall terminate all outstanding Liabilities between the Parties
arising from this Agreement. Notwithstanding the foregoing, no termination of
this Agreement shall release or be construed as releasing any Party from any
Liability to another Party for any Losses arising from or relating to a Willful
and Material Breach of this Agreement or fraud which may have arisen under this
Agreement prior to termination of this Agreement.

 

11.       Time of the Essence. The Parties acknowledge and agree that time is of
the essence as to each and every provision of this Agreement.

 

12.       Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when received if delivered personally, (b) when transmitted by
facsimile (with confirmation of transmission) or by e-mail (upon confirmation of
receipt), (c) upon receipt, if sent by registered or certified mail (postage
prepaid, return receipt requested) and (d) the day after it is sent, if sent for
next-day delivery to a domestic address by overnight mail or courier, to the
Parties at the following addresses:

 

If to Seller:

 

ADMA Biologics, Inc.

465 Route 17S

Ramsey, NJ 07446

Attention: Chief Executive Officer

Facsimile: (201) 478-5553

Email: agrossman@admabio.com

 

Copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Ariel J. Deckelbaum, Esq.

Facsimile: (212) 757-3990

Email: ajdeckelbaum@paulweiss.com

 

If to Buyer:

 

Biotest Pharmaceuticals Corporation

5800 Park of Commerce Blvd., N.W.

Boca Raton, FL 33487

Facsimile: 561-989-5801

Emails: icarlisle@biostestpharma.com

      martin.reinecke@biotest.com

Attn: Legal Department

 



26



 

Copies to:

 

Biotest AG Landsteinerstr. 5

63303 Dreieich

Germany Facsimile:

Email:

Attn: Legal Department

 

Greenberg Traurig, LLP

3333 Piedmont Road, NE

Suite 2500

Atlanta, Georgia 30305

Attention: Wayne Elowe, Esq.

Facsimile: 678.553.2453

Email: elowew@gtlaw.com

 

provided, however, that if any Party shall have designated a different address
by notice to the others, then to the last address so designated.

 

13.       Amendments. No amendments or other changes to this Agreement shall be
effective or binding on either Party unless the same shall be in writing and
signed by Seller and Buyer.

 

14.       Waiver. The failure of any Party to enforce any condition or part of
this Agreement at any time shall not be construed as a waiver of that condition
or part, nor shall it forfeit any rights to future enforcement thereof.

 

15.       No Third Party Beneficiaries. Except as otherwise set forth hereunder,
this Agreement is solely for the benefit of the Parties hereto and their
respective Affiliates and no provision of this Agreement shall be deemed to
confer upon any Person, other than the Parties, the Buyer Indemnitees and the
Seller Indemnitees any remedy, claim, liability, reimbursement, claim of action
or other right in excess of those existing without reference to this Agreement.

 

16.       Expenses. Except as otherwise provided in this Agreement, each Party
shall be solely responsible for all expenses incurred by it in connection with
the negotiation, drafting and execution of, and the transactions contemplated
by, this Agreement (including without limitation fees and expenses of its
counsel and consultants).

 

17.       Assignment. This Agreement may not be assigned by operation of law or
otherwise without the express written consent of Seller and Buyer (which consent
may be granted or withheld in the sole discretion of Seller or Buyer), except
that Buyer may assign it rights (without relieving it of its obligations) under
this Agreement without Seller’s consent to any Affiliate of Buyer.

 

18.       Counterparts. This Agreement may be executed by the Parties manually
or by facsimile or other means of electronic transmission, in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement, any and
all agreements and instruments executed and delivered in accordance herewith,
along with any amendments hereto or thereto, to the extent signed and delivered
by means of a facsimile machine or other means of electronic transmission, shall
be treated in all manner and respects and for all purposes as an original
signature, agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.

 



27



 

19.       Governing Law. This Agreement (including any claim or controversy
arising out of or relating to this Agreement) shall be governed by the Law of
the State of Delaware without regard to conflict of Law principles that would
result in the application of any Law other than the Laws of the State of
Delaware. Each of the Parties irrevocably agrees that any Action with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder brought by the other Party hereto or
its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties irrevocably submits with regard to any
such Action for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any Action relating to this Agreement, any of the
instruments, documents and certificates contemplated hereby or any of the
transactions contemplated hereunder in any court other than the aforesaid
courts. Each of the Parties irrevocably waives, and agrees not to assert as a
defense, counterclaim or otherwise, in any Action with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with this Section 19, (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (iii) to the fullest extent permitted by applicable Law, any
claim that (A) the Action in such court is brought in an inconvenient forum, (B)
the venue of such Action is improper or (C) this Agreement, any of the
instruments, documents and certificates contemplated hereby, or the subject
matter hereof, may not be enforced in or by such courts. The Parties consent to
and grant any of the aforesaid courts’ jurisdiction over the person of such
Parties and over the subject matter of such dispute. Each of the Parties
irrevocably appoints Corporation Service Company as its agent for the sole
purpose of receiving service of process or other legal summons in connection
with any such Action brought in such courts and agrees that it will maintain
Corporation Service Company at all times as its duly appointed agent in the
State of Delaware for the service of any process or summons in connection with
any such Action brought in such courts and, if it fails to maintain such an
agent during any period, any such process or summons may be served on it by
mailing a copy of such process or summons to it in accordance with, and in the
manner provided in Section 12 hereof, with such service deemed effective on the
fifth (5th) day after the date of such mailing. The Parties agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law.

 

20.       Entire Agreement. This Agreement and the Master Purchase Agreement and
the ancillary agreements hereto and thereto constitutes the entire understanding
and agreement between the Parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous negotiations, understandings and
agreements (whether oral or written) relating thereto.

 

21.       No Set-Off. No Party shall have the right to set off any amount to
which such Party is entitled hereunder for indemnification or otherwise against
any payment such Party is required to make under the Master Purchase Agreement.

 

22.       Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. The Parties acknowledge
that each Party and its counsel have reviewed and revised this Agreement and
that any rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement. If the last day for the giving of any notice or the
performance of any action required or permitted under this Agreement is a day
that is not a Business Day, then the time for the giving of such notice or the
performance of such action shall be extended to the next succeeding Business
Day. For purposes of this Agreement, “Business” Day means any day other than a
Saturday, a Sunday or a day on which banks in New York, New York, United States
of America are authorized or obligated by Law to be closed.

 



28



 

23.       Headings. The headings of the Sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

 

24.       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy such determination
shall not affect the enforceability of any others or of the remainder of this
Agreement.

 

25.       Injunctive Relief. The Parties agree that if any provision of this
Agreement is not performed in accordance with its terms or is otherwise
breached, irreparable harm will occur, no adequate remedy at Law will exist and
damages would be difficult to determine. Accordingly, notwithstanding anything
to the contrary in this Agreement, the Party or Parties not in breach will have
the right to seek temporary injunctive relief in any court of competent
jurisdiction as may be available to such Party under the Laws and rules
applicable in such jurisdiction with respect to any matters arising out of
another Party’s performance of its obligations under this Agreement. The Parties
agree that in the event another Party institutes an appropriate action seeking
injunctive/equitable relief for specific performance under this Agreement, the
Party seeking such relief shall not be required to provide the other Parties
with service of process of a complaint and summons under the procedures set
forth in any German or other non-United States judicial process or system. Under
such circumstances, the Party seeking such relief need only provide the other
Parties with two copies of a true, correct and lawfully issued summons and
complaint, via Federal Express (priority delivery).

 

26.       Waiver of Jury Trial. EACH PARTY (I) ACKNOWLEDGES AND AGREES THAT ANY
ACTION THAT MAY ARISE UNDER OR RELATE TO THIS AGREEMENT, ANY OF THE INSTRUMENTS,
DOCUMENTS OR CERTIFICATES CONTEMPLATED HEREBY OR THE TRANSACTION CONTEMPLATED
HEREBY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND (II) HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE INSTRUMENTS,
DOCUMENTS OR CERTIFICATES CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY (A) CERTIFIES AND ACKNOWLEDGES THAT NO REPRESENTATIVE OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B)
CERTIFIES AND ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION OF THIS AGREEMENT, (C) UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER AND (D) MAKES THIS WAIVER
VOLUNTARILY.

 

27.       Schedules. The Schedules hereto are hereby incorporated in and made a
part of this Agreement as if set forth in full herein. The Schedules contain
information required to be disclosed pursuant to, and certain exceptions to, the
representations and warranties or the covenants and agreements set forth in this
Agreement. Nothing in this Agreement or in the Schedules constitutes an
admission that any information disclosed, set forth or incorporated by reference
in the Schedules or in this Agreement is material, constitutes a Material
Adverse Effect, or is otherwise required by the terms of this Agreement to be so
disclosed, set forth or incorporated by reference. No disclosure in the
Schedules relating to any possible breach or violation of any Contract,
registration or Law shall be construed as an admission or indication to any
third party that any such breach or violation exists or has actually occurred.
Any disclosure set forth in any particular Schedule will be deemed disclosed for
any other Schedule to the extent that the relevance of such item is reasonably
apparent on the face of such disclosure.

 

[Signature page follows]

 



29



 

IN WITNESS WHEREOF, the Parties hereto have caused this Purchase Agreement to be
executed by their respective duly authorized officers as of the date first above
written.

 



 

ADMA BIOLOGICS, INC.

 

By: /s/ Adam Grossman

Name: Adam Grossman

Title: President and Chief Executive Officer

 

ADMA BIO CENTERS GEORGIA INC.

 

By: /s/ Adam Grossman

Name: Adam Grossman

Title: Chief Executive Officer

 

[Signature page to Biocenters Purchase Agreement]

 







 

IN WITNESS WHEREOF, the Parties hereto have caused this Purchase Agreement to be
executed by their respective duly authorized officers as of the date first above
written.

 



 

BIOTEST PHARMACEUTICALS CORPORATION

 

By: /s/ Ileana Carlisle

Name: Ileana Carlisle

Title: Chief Executive Officer

 

[Signature page to Biocenters Purchase Agreement]

 







 

Annex A

 

Definitions

 

“Accounts Payable” means all accounts payable of Seller or any of its Affiliates
with respect to the ADMA BioCenters Business, whether or not billed, arising
prior to the Closing.

 

“Accounts Receivable” means all accounts receivable of Seller or any of its
Affiliates with respect to the ADMA BioCenters Business, and any unpaid
interest, penalties or fees accrued on any such receivables, including any
payments received with respect thereto after the Closing, the rights to which
accrued in the Ordinary Course of Business prior to the Closing.

 

“Action” means any claim, action, demand, suit, arbitration, hearing, charge,
complaint, inquiry, audit, proceeding, investigation, examination, litigation,
notice or review by or before any Governmental Authority, arbitrator or arbitral
panel.

 

“ADMA BioCenters Business” means the source plasma collection business currently
operated by ADMA BioCenters at the Acquired Centers.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by, or under direct or indirect common
Control with, such Person. For purposes of this definition, the term “Control,”
when used with respect to any specified Person, means the power to direct or
cause the direction of the management or policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlling” and “Controlled” have correlative
meanings. For the avoidance of doubt, none of Biotest AG or any of its
Subsidiaries shall be deemed an Affiliate of ADMA Biologics, Seller or any of
their respective Subsidiaries from and after the date hereof for purposes of
this Agreement.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York, United States of America are authorized or
obligated by Law to be closed.

 

“Business Intellectual Property” means any Intellectual Property that is owned
by Seller and used or held for use by Seller in connection with the ADMA
BioCenters Business.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.
“Control” has the meaning set forth in the definition of “Affiliate”.

 

“Encumbrance” means any security interest, pledge, hypothecation, mortgage,
lien, right of others, Action, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting trust agreement, interest, equity,
option, right of first refusal, charge, encumbrance or other restriction or
limitation of any nature whatsoever.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means any nation or government, any federal, national,
provincial, state, regional, local or other political subdivision thereof, any
supranational organization of sovereign states, and any entity, department,
commission, bureau, agency, authority, board, court, official or officer,
domestic or foreign, exercising executive, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, including accrued interest thereon (including
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured), (b) any Liability of
such Person for overdrafts and outstanding checks, (c) all obligations of such
Person to pay the deferred purchase price of property or services, except trade
accounts payable and accrued expenses arising in the Ordinary Course of
Business, (d) all interest rate, commodity and currency swaps, caps, collars and
similar agreements or hedging devices under which payments are obligated to be
made by such Person, whether periodically or upon the happening of a
contingency, (e) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (f) all obligations of such Person under leases which have been or
should be, in accordance with GAAP, recorded as capital leases, (g) all
indebtedness secured by any Encumbrance on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is non- recourse to the credit of that Person and
(h) any contingent obligation of such Person. Indebtedness shall also include
accrued interest and any pre-payment penalties, “breakage costs,” redemption
fees, costs and expenses or premiums and other amounts owing pursuant to the
instruments evidencing Indebtedness, assuming that such Indebtedness is repaid
on the Closing Date, whether or not paid at the Closing.

 







 

“Intellectual Property” means any intellectual property rights, as they exist
anywhere in the world, whether registered or unregistered, and all applications,
renewals, extensions and registrations therefor, including (i) trademarks,
service marks, service names, brand names, designs, logos, trade names, trade
dress rights, corporate names, source or business identifiers, and internet
domain name registrations (“Trademarks”) and (ii) copyrights, works of
authorship, patents and patent rights, software, know-how, confidential
information, trade secrets, inventions, discoveries, analytic models,
improvements, processes, techniques, devices, methods, patterns, formulations
and specifications and any other intellectual property or proprietary rights of
any kind, nature or description, in all cases, together with the goodwill
associated with any of the foregoing.

 

“Knowledge” means, (i) with respect to Seller, the actual knowledge of the
Persons set forth on Schedule A, after reasonable due inquiry, and (ii) with
respect to Buyer, the actual knowledge of the Persons set forth on Schedule A,
after reasonable due inquiry.

 

“Law” means each provision of any currently existing federal, provincial, state,
local or foreign law, statute, ordinance, order, code, requirement, rule or
regulation, promulgated or issued by any Governmental Authority, as well as any
judgments, decrees, injunctions or agreements issued or entered into by any
Governmental Authority.

 

“Liability” means, collectively, any liability, indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, choate or inchoate,
liquidated or unliquidated, secured or unsecured, direct or indirect, matured or
unmatured, due or to become due, or absolute, contingent or otherwise, including
any products liability.

 

“Losses” means, with respect to any claim or matter, all losses, expenses,
obligations, Taxes and other Liabilities or other damages (whether absolute,
accrued, contingent, fixed or otherwise, or whether known or unknown, or due or
to become due or otherwise), diminution in value, monetary damages, fines, fees,
penalties, interest obligations, deficiencies, losses and expenses (including
amounts paid in settlement, interest, court costs, costs of investigators, fees
and expenses of attorneys, accountants, financial advisors and other experts,
and other expenses of litigation).

 

“Material Adverse Effect” means any change or effect that is materially adverse
to the business of the Acquired Centers taken as a whole, but shall exclude any
change, effect or circumstance resulting or arising from: (a) events,
circumstances, changes or effects that generally affect the industries in which
Seller operates (including the pharmaceutical and blood-related products
industries), (b) general economic or political conditions or events,
circumstances, changes or effects affecting the securities markets generally,
(c) changes caused by a material worsening of current conditions caused by acts
of terrorism or war (whether or not declared) occurring after the date hereof,
(d) changes arising from the consummation of the transactions contemplated under
this Agreement or the announcement of the execution of this Agreement, including
(i) any actions of competitors, (ii) any actions taken by or losses of
employees, or (iii) any delays or cancellations of orders for products or
services, (e) any reduction in the price of products in response to the
reduction in price of comparable products offered by a competitor or potential
competitor, (f) any change in accounting practices or policies of Seller as
required by GAAP, (g) any announcement, ruling or determination by any
Governmental Authority with respect to the status of a regulatory approval, (h)
any changes in Law, (i) any circumstance, change or effect that results from any
action taken pursuant to or in accordance with this Agreement or at the request
of Buyer, and (j) any failure to meet any projections, forecasts, guidance,
estimates, milestones, budgets or financial or operating predictions of revenue,
earnings, cash flow or cash position (provided, that the underlying causes of
such failure may, if they are not otherwise excluded from the definition of
“Material Adverse Effect,” be taken into account in determining whether a
Material Adverse Effect has occurred).

 







 

“Ordinary Course of Business” means the ordinary course of business of Seller
with respect to the ADMA BioCenters Business as conducted by Seller consistent
with past custom and practice.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust or unincorporated organization or Governmental
Authority.

 

“Plans” means (i) all employee benefit plans as defined in Section 3(3) of
ERISA; (ii) all other pension, retirement, profit sharing, group insurance,
employment, severance pay, deferred compensation, excess or supplemental
benefit, vacation, stock, stock option, phantom stock or other equity-based
compensation, bonus, change-in-control, retention, salary continuation, sick
leave, disability, death benefit, group insurance, hospitalization, medical,
dental, life, Section 125 “cafeteria” or “flexible” benefit, employee loan,
educational assistance, fringe benefit and incentive plans, contracts, schemes,
programs, funds, commitments, agreements, policies, practices, or arrangements
of any kind; and (iii) all other plans, contracts, schemes, programs, funds,
commitments, agreements, policies, practices or arrangements providing money,
services, property, or other benefits, whether written or oral, formal or
informal, qualified or nonqualified, funded or unfunded, and including any that
have been frozen or terminated.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and the portion of a Straddle Period for which Taxes are allocated to Buyer
as set forth in Section 8.f.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of a Straddle Period for which Taxes are allocated
to the Seller as set forth in Section 8.f.

 

“Representatives” means, with respect to any Person, the current or former
directors, officers, managers, employees, independent contractors, agents,
attorneys, advisors, accountants, auditors, consultants and other
representatives of such Person.

 

“Seller Plan” means all Plans under which any current or former Employee has
accrued any benefit or right whatsoever maintained by, contributed to or
required to be contributed to by Seller or as to which Seller has any Liability.

 

“Straddle Period” means any Tax period commencing on or before the Closing Date
and ending after the Closing Date.

 

“Tax” or “Taxes” means any and all (i) taxes, assessments, levies, tariffs,
duties, fees or other charges or impositions in the nature of a tax (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority, including
income, estimated income, gross receipts, profits, business, license,
occupation, franchise, production, capital stock, real or personal property,
sales, use, transfer, value added, ad valorem, employment or unemployment,
social security, disability, payroll, alternative or add-on minimum, turnover,
leasing, fuel, excess profits, interest equalization, severance, customs,
excise, stamp, environmental, commercial rent or withholding taxes, (ii) amounts
described in clause (i) above that are liabilities of a consolidated, combined,
affiliated or unitary group and for which the relevant party is liable under
Section 1.502-6 of the Treasury Regulations, or under any other relevant Law or
applicable rule imposing joint and/or several liability for such amounts and
(iii) amounts described in clauses (i) or (ii) above for which the relevant
party is liable pursuant to any Tax sharing, Tax allocation, Tax indemnification
or other similar agreement, other than such agreements entered into in the
Ordinary Course of Business and not primarily related to Taxes.

 







 

“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other information or filing required to be supplied to
any Governmental Authority with respect to, or relating to, Taxes, including
attachments thereto and amendments thereof.

 

“Transfer Taxes” means any and all transfer, documentary, sales, use, gross
receipts, stamp, registration, value added, recording, escrow and other similar
Taxes and fees (including any penalties and interest) imposed or assessed as a
result of the Transactions (including recording and escrow fees and any real
property or leasehold interest transfer and any similar Tax).

 

“Treasury Regulations” means the U.S. federal income tax regulations, including
any temporary or proposed regulations, promulgated under the Code, as such
regulations may be amended from time to time. Any reference herein to a
particular provision of the Treasury Regulations means, when appropriate, the
corresponding successor provision.

 

“Willful and Material Breach” means an action or failure to act by one of the
Parties hereto that constitutes a material breach of this Agreement, and such
action was taken or such failure occurred with such Party’s willful intention
that such action or failure to act would constitute a material breach of this
Agreement.